Citation Nr: 0523347	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for liver disability, 
to include as secondary to treatment for a skin disability.

4.  Entitlement to service connection for kidney disability, 
to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  

6.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1973.  From June 1971 to March 1972, he served in 
the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2005, the veteran testified at a hearing before 
the undersigned sitting in Washington, D.C.  A transcript of 
that hearing is associated with the claims folder.  

The Board notes that the veteran was provided a statement of 
the case on the issue of entitlement to service connection 
for retinal nerve disability but did not submit a substantive 
appeal with respect to this issue.  At the hearing before the 
undersigned, he confirmed that he is not seeking appellate 
review with respect to this issue.

The issue of entitlement to service connection for heart 
disability is the subject of the decision below.  The 
remaining issues on appeal are addressed in the REMAND that 
follows the order section of the decision.


FINDING OF FACT

At his hearing before the Board, the veteran indicated that 
he wished to withdraw his appeal of the denial of service 
connection for heart disability.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to a service connection 
for heart disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) 
(2004).
  
The record reflects that the veteran perfected an appeal of a 
February 2003 rating action that denied, inter alia, service 
connection for heart disability.  Thereafter, at his hearing 
before the undersigned in January 2005, he expressed a desire 
to withdraw his appeal.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue of service 
connection for heart disability under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to the issue of service connection for heart 
disability, there remains no allegation of error of fact or 
law for appellate consideration.  Therefore, the Board does 
not have jurisdiction to review an appeal of the denial of 
service connection for heart disability.  


ORDER

The appeal of the denial of service connection for heart 
disability is dismissed.  


REMAND

After a review of the evidence, the Board has determined that 
a new VA examination would be probative to ascertain the 
current severity of the veteran's connected-connected 
diabetes mellitus and the etiology of his claimed skin 
disability, liver disability, kidney disability, and erective 
dysfunction.  

The Board notes that the veteran was afforded a compensation 
and pension examination in September 2002 conducted through 
QTC Management, Inc; however, the report of this examination 
is inadequate for rating purposes as it does address whether 
the veteran's diabetes mellitus necessitates a regulation of 
activities.  

With respect to the veteran's claim for service connection 
for a skin disability, the Board notes that the veteran's 
service medical records show that acne preexisted his active 
military service.  During the September 2002 examination, the 
veteran was noted to have residual scarring from acne.  
However, the examination report does not address the etiology 
of the acne.  The examiner did not indicate whether the 
veteran had chloracne or other acneform disease consistent 
with chloracne.  Similarly, the examiner did not indicate 
whether the veteran's acne condition which predated service, 
was aggravated therein.  

Additionally, the report of the September 2002 examination 
notes that the veteran has reduced liver function, reduced 
kidney function, and erectile dysfunction, but does not 
address the etiology of the conditions.  

Based on the forgoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his diabetes mellitus during the period of 
this claim or pertaining to any post-
service treatment for the other 
disabilities at issue, or to provide the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the RO or the AMC 
should arrange for the veteran to undergo 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected diabetes 
mellitus.  The claims file, to include a 
copy of this Remand, must be provided to 
the examiner and consideration of such 
should be reflected in the completed 
examination report.  All indicated 
studies should be performed. 

In particular, the examiner should 
comment on whether the veteran has to 
regulate his activities (avoidance of 
strenuous occupational and recreational 
activities) and restrict his diet as 
result of diabetes mellitus.  The 
examiner should also comment on whether 
the veteran has episodes of ketoacidosis 
or hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a diabetic 
care provider and comment on the 
frequency of such hospitalizations and 
visits.  The examiner should comment on 
whether there is a progressive loss of 
weight and strength. 

The examiner must provide the supporting 
rationale for all opinions expressed.  

4.  The RO or the AMC should also arrange 
for the veteran to undergo a VA 
examination by a physician or physicians 
with appropriate expertise to determine 
the nature and etiology of any current 
skin disability, liver disability, kidney 
disability, and erectile dysfunction.  
The claims file, to include a copy of 
this Remand, must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies should be 
performed. 

For each chronic skin disorder found to 
be present, the examiner should proffer 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiology related to the veteran's active 
duty, to include in-service exposure to 
herbicides.  If it is determined that the 
disability predated the veteran's active 
military service, the examiner should 
proffer an opinion as to whether there is 
a 50 percent or better probability that 
the disorder increased in severity during 
the veteran's active military service and 
if so whether the increase was clearly 
and unmistakably due to natural progress.  

For each chronic liver disorder that is 
found to be present, the examiner should 
proffer an opinion as to whether there is 
a 50 percent or better probability the 
disorder is etiologically related to the 
veteran's active military service, 
diabetes mellitus, and/or his treatment 
for skin disorders, to include whether 
the disorder was chronically worsened by 
the diabetes or treatment for skin 
disorders.  

For each chronic kidney disorder found to 
be present, the examiner should proffer 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active military service or 
connected-connected disabilities 
mellitus, to include whether the disorder 
was chronically worsened by the diabetes.  

If erectile dysfunction is found to be 
present, the examiner should proffer an 
opinion as to whether there is a 50 
percent or better probability the 
disability is etiologically related to 
the veteran's active military service or 
connected-connected disabilities 
mellitus, to include whether ir was 
chronically worsened by the diabetes.  

The rationale for each opinion expressed 
must also be provided. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


